Order entered November 20, 2017




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-17-01238-CV

                                  CITY OF DALLAS, Appellant

                                                  V.

 ELSABET DURESSA, INDIVIDUALLY AND AS NEXT FRIEND OF G.Y., A MINOR,
   CARLOS MARCIAS-COLLAZO AND MARIA L. VILLANUEVA GONZALEZ,
                             Appellees

                        On Appeal from the County Court at Law No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. CC-15-01020-A

                                              ORDER
        Appellant appeals the trial court’s order denying its plea to the jurisdiction.             The
interlocutory appeal of this order automatically stays proceedings in the trial court. See TEX.
CIV. PRAC. & REM. CODE ANN. § 51.014(b) (West Supp. 2017). Before the Court is appellant’s
November 15, 2017 unopposed motion to lift the automatic stay to allow appellant and appellee
Elsabet Duressa, Individually and as next friend of G.Y., a minor, to finalize their settlement in
the trial court. We GRANT the motion and LIFT the stay for the limited purpose of allowing
the trial court to dismiss the settled claims. In all other respects, the stay remains in effect.


                                                         /s/    CAROLYN WRIGHT
                                                                CHIEF JUSTICE